

115 SCON 18 IS: Honoring David Américo Ortiz Arias, the 3-time World Series Champion Major League Baseball player who played for the Minnesota Twins and the Boston Red Sox for a combined 20 seasons.
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. CON. RES. 18IN THE SENATE OF THE UNITED STATESJune 22, 2017Mr. Markey (for himself, Ms. Warren, Mr. Reed, Mrs. Shaheen, Ms. Hassan, Mr. Whitehouse, Mr. Murphy, Mr. Leahy, and Mr. King) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONHonoring David Américo Ortiz Arias, the 3-time World Series Champion Major League Baseball player
			 who played for the Minnesota Twins and the Boston Red Sox for a combined
			 20 seasons.
	
 Whereas David Américo Ortiz Arias, known to fans as Big Papi, was born in Santo Domingo, Dominican Republic, on November 18, 1975; Whereas after graduating from Estudia Espaillat High School in the Dominican Republic in 1992, David Ortiz was signed by the Seattle Mariners;
 Whereas, on September 2, 1997, David Ortiz made his Major League Baseball (in this preamble referred to as MLB) debut for the Minnesota Twins at age 21;
 Whereas, on January 22, 2003, David Ortiz signed a free-agent contract with the Boston Red Sox; Whereas David Ortiz has created numerous iconic moments in Boston sports history, including—
 (1)on October 18, 2004, hitting a walk-off home run in the 12th inning of Game 4 of the 2004 American League Championship Series against the New York Yankees to spark the Boston Red Sox’s improbable comeback from a 3 games-to-none series deficit, the only time in MLB history a team has ever made such a comeback;
 (2)on October 19, 2004, hitting a walk-off single in the 14th inning of Game 5 of the 2004 American League Championship Series against the New York Yankees to continue the Boston Red Sox’s comeback; and
 (3)on October 13, 2013, hitting a grand slam to right-center field to tie Game 2 of the 2013 American League Championship Series against the Detroit Tigers;
 Whereas David Ortiz was instrumental in helping the Boston Red Sox snap an 86-year World Series drought;
 Whereas David Ortiz played a crucial role in the Boston Red Sox winning the World Series in 2007 and 2013;
 Whereas David Ortiz has won numerous awards for his baseball prowess, including— (1)the Edgar Martinez Outstanding Designated Hitter Award from MLB in 2003, 2004, 2005, 2006, 2007, 2011, and 2013;
 (2)the League Championship Series Most Valuable Player Award from MLB in 2004; (3)the Thomas A. Yawkey Most Valuable Player Award from the Boston Red Sox in 2004, 2005, 2006, and 2013;
 (4)the Silver Slugger Award as a designated hitter from MLB in 2004, 2005, 2006, 2007, 2011, and 2013;
 (5)the designation of All-Star from MLB in 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, and 2016; (6)the Hank Aaron Award from MLB in 2005;
 (7)the Roberto Clemente Award from MLB in 2011; (8)the Babe Ruth Award from MLB in 2013; and
 (9)the World Series Most Valuable Player Award in 2013; Whereas David Ortiz’s Why not us? attitude in 2004 transformed the baseball culture of the city of Boston, the Commonwealth of Massachusetts, and Red Sox Nation from one of near misses to one of champions;
 Whereas David Ortiz founded the David Ortiz Children’s Fund in 2007; Whereas the David Ortiz Children’s Fund has provided millions of dollars of financial assistance to more than 500 children for life-saving surgeries;
 Whereas, on June 11, 2008, David Ortiz was sworn in as a citizen of the United States along with 226 other immigrants at the John F. Kennedy Library in Dorchester, Massachusetts;
 Whereas David Ortiz instilled hope and pride in the city of Boston in the days following the bombings at the Boston Marathon in 2013;
 Whereas, on April 20, 2013, David Ortiz gave a rousing and inspirational speech after the Boston Marathon bombings, reminding Boston and the country that nobody is going to dictate our freedom;
 Whereas David Ortiz comforted the victims of the Boston Marathon bombings, visiting them in the hospital and giving them tickets to games throughout the 2013 MLB season;
 Whereas the city of Boston has honored David Ortiz for his impact on the city by naming a bridge and a street after him;
 Whereas the love and respect for David Ortiz felt by the city of Boston, the Commonwealth of Massachusetts, and Red Sox Nation is unparalleled; and
 Whereas David Ortiz played his final MLB game on October 10, 2016: Now, therefore, be it
	
 That Congress— (1)honors the legendary career of David Américo Ortiz Arias, whose character, leadership, and selflessness have helped define the identity of the city of Boston, the Commonwealth of Massachusetts, and all of Red Sox Nation; and
 (2)wishes David Ortiz a fulfilling retirement as he bids farewell to the baseball diamond.